*120ORDER
PER CURIAM.
Appellant, Harry Lee McMullin, appeals the trial court’s denial of his pro se “Motion to Set Aside Judgment in Favor of the Crime Victims’ Compensation Fund.” Appellant pled guilty on January 19, 1984, to one count of stealing without consent and was sentenced to five years imprisonment; he was also ordered to pay the sum of $26.00 to the Crime Victims’ Compensation Fund. On July 7, 1987, appellant filed a pro se “Motion to Set Aside Judgment in Favor of the Crime Victims’ Compensation Fund.” The trial court denied the motion and this appeal ensued. As appellant’s motion was filed more than three years after the judgment became final, the appeal is dismissed and this court grants the State’s motion to dismiss the appeal for appellants failure to state a claim for relief. Rule 30.25(b).